Title: From George Washington to James Warren, 23 May 1777
From: Washington, George
To: Warren, James



Dear Sir,
Head Quarters Morris Town May 23d 1777.

Your favour of the 4th instant was duly handed me. I am fully sensible of the zeal your state has demonstrated in the instances you recite, and in many more. With you, I consider them as great exertions; and as a decisive evidence of your inclination to do every thing in your

power, to advance the common cause. At the same time, whatever efforts have been or can be made are not more than adequate to the exigency of our situation. Though over-sanguine and uninformed people may think differently, this is a most interesting and critical period; and will not countenance the least want of activity or attention in any quarter. I have the highest confidence that your state will not let the great object we are contending for, be lost, or endangered more than is unavoidable, by any such deficiency on their part.
Your repealing the offensive part of the act you mention, is a proof of your justice and regard to the sense of your sister-states. It certainly bore the features of a monopoly, and was liable to the interpretation put upon it; and though I am ready to believe, it proceeded from impolitic, rather than selfish motives, I am happy the cause of complaint is removed and the matter placed upon a more liberal footing.
I observe, your state is not a little alarmed at the prospect of an immediate invasion. Notwithstanding the intelligence from Europe, in some measure, warrants the supposition of such an event, and makes it proper not intirely to disregard it; yet I am clearly of opinion it is not much to be apprehended—It is by no means an eligible way to the conquest of this country; your state from its union, numbers and situation being capable of a much better defence, than perhaps any other; and it is presumable that the enemy will make their attacks, where circumstances promise the greatest likelihood of success. But, be this as it may, I cannot help disapproving the project of raising Colonial regiments for your defence, at least ’till the continental troops are raised. It is easy to percieve as you have yourself hinted, that it will have a direct tendency to defeat your endeavours, for completing your quota of the united army; and it would be the most wretched policy to weaken the hands of the continent, under the mistaken idea of strengthening your own. It would also be well to consider how far it might be consistent with propriety, in the persuit of partial schemes, to put it out of your own power to fulfil what is required of you by the Continent.
If the several states, by levying troops on the particular establishment of each, leave but a small Continental army in the field, it will be impossible effectually to watch the motions of the enemy, and oppose them where they may in reality direct their operations—the consequences of which must inevitably be fatal. But if we have a sufficient Continental force on foot, we shall be able to watch them narrowly and counteract them wherever they may attempt to move. Every state will find its security, in such an army, whose sole business it will be to oppose the enemy, where it is most requisite. It cannot be imagined, that, if your state were seriously attacked, a proportionate part of the

Continental force would not be detached to succour and protect it. My duty, inclination and a regard to the safety of the whole would equally compel me to it. What valuable end can then be answered to you, from the step you propose to take, which can compensate for the irretrievable injury the common cause might sustain, from our not having a sufficient army in the field for the purposes of general opposition? The measure, injurious in every view, can only serve to burthen the state with an unnecessary expence, which will be intirely its own; as the troops intended to be raised will be for local and colonial ends, and in diminution of the common force.
I see no advantage you can derive from such an impolitic step, which would not be fully produced, by what I assured the assembly, on a former occasion, should be done; which is, that the supernumerary regiments adopted by you, should remain in your state, ’till the designs of the enemy became so evident, as to convince us their continuance would be no longer expedient, or useful. This assurance I repeat; and I beg you will communicate it in my name to them; earnestly recommending it to them to relinquish the scheme. Indeed, Sir, on a cool, dispassionate survey of all circumstances, it will be found replete with impolity and danger; and I am persuaded, that, either they have already on mature deliberation, laid it aside, or, on a reconsideration of the matter, will coincide with me in opinion, and correct the mistake. With great regard, and respect I am Sir Your most Obedient servt

Go: Washington

